                            Case 2:20-cv-05667-JHS Document 1-6 Filed 11/13/20 Page 1 of 1
                                                              UNITED STATES DISTRICT COURT
                                                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION FORM
                      (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

 Address of Plaintiff:                                             801 Muirfield Road, Bryn Mawr, PA 19010

 Address of Defendant:                                        3874 Scott Lane, Gig Harbor, Washington 98335

 Place of Accident, Incident or Transaction:                                                         Seattle, Washington



 RELATED CASE, IF ANY:

 Case Number:                                                  Judge:                                                         Date Terminated:

 Civil cases are deemed related when Yes is answered to any of the following questions:

 1.     Is this case related to property included in an earlier numbered suit pending or within one year                          Yes                   No
        previously terminated action in this court?

 2      Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                         Yes                   No
        pending or within one year previously terminated action in this court?

 3      Does this case involve the validity or infringement of a patent already in suit or any earlier                            Yes                   No ❑
        numbered case pending or within one year previously terminated action of this court?

 4      Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
        case filed by the same individual?
                                                                                                                                  Yes ❑                 No   El
 I certify that, to my knowledge, the within case 0 is / 0 is not related to any case now pending or within one year previously terminated action in
 this court except as noted above.
 DATE:     11/16/2020                                           tli\k`S\                                                                           32736
                                                                          Attorney-at-Law /Pro Se Plainttff                                 Attorney I.D. # (if applicable)



 CIVIL: (Place a Al in one category only)

 A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

El 1.          Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
❑ 2.           FELA                                                                                2.    Airplane Personal Injury
❑ 3.           Jones Act-Personal Injury                                                           3.    Assault, Defamation
❑ 4.           Antitrust                                                                           4.    Marine Personal Injury
   5.          Patent                                                                              5.    Motor Vehicle Personal Injury
   6.          Labor-Management Relations                                                          6.    Other Personal Injury (Please specify):
El 7.          Civil Rights                                                                        7.    Products Liability
El 8.          Habeas Corpus                                                                       8.    Products Liability — Asbestos
   9.          Securities Act(s) Cases                                                             9.    All other Diversity Cases
   10.         Social Security Review Cases                                                              (Please specify):
❑ 11.          All other Federal Question Cases
              (Please specify):




                                                                            ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)


                                                            , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


DATE:                                                                              Sign here if applicable
                                                                          Attorney-at-Law /Pro Se Plaintiff                                Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
